DETAILED ACTION
 	The Amendment filed on August 2, 2022 is acknowledged.
	Claims 2, 3, 9 and 15 have been canceled; and Claims 1, 4-8 and 10-14 are pending.

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4b” has been used to designate both “first turbine” and “first compressor”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 4-8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the Applicant’s specification does not disclose “a first bypass valve which opens and closes the third exhaust flow path” [note that para. 0018 and 0063 described the first bypass valve 13 which is installed in the second exhaust flow path 23 to be opened and closed; and para. 0022 and 0068 described a second bypass valve 15 which is installed to be opened and closed in the third exhaust flow path 25]; therefore a person of ordinary skill in the art at the time the application was filed would not have recognized that the invention was in possession of the claimed invention in view of the disclosure since the specification does not disclose all possible ways of performing the features as recited in claim 1.
Regarding claim 4, the Applicant’s specification does not disclose “a second bypass valve which is installed in the second exhaust flow path…” [note that para. 0018 and 0063 described the first bypass valve 13 which is installed in the second exhaust flow path 23 to be opened and closed; and para. 0022 and 0068 described a second bypass valve 15 which is installed to be opened and closed in the third exhaust flow path 25]; therefore a person of ordinary skill in the art at the time the application was filed would not have recognized that the invention was in possession of the claimed invention in view of the disclosure since the specification does not disclose all possible ways of performing the features as recited in claim 4.
The following errors explicitly found in claims 1 and 4 are given way of examples only and not inclusive of all errors.  Applicants should carefully review and amend all the claims to insure all errors are corrected.
6.	The following is a quotation of 35 U.S.C. 112(b):

b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1, 4-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The Applicants are required to clarify or to revise the claimed features which have been rejected in 35 USC 112, First Paragraph in order to provide the corrected output for the claimed invention.
	Note: the limitation of “a first compressor that compresses the mixture of air and fuel supplies and the mixture of air and fuel to the engine” should change to --a first compressor that compresses the mixture of air and fuel and supplies the mixture of air and fuel to the engine--.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HONMA et al. (US 2014/0102093 A1).  
Regarding claim 1, notes Figure 1, HONMA invention teaches a multistage turbocharging system [title] comprising: an engine (101) that burns mixture of air and fuel [para. 0035]; a first charger (2) [low-pressure stage turbocharger (2)] including a first compressor (2a) that compresses the mixture of air and fuel and supplies the mixture of air and fuel to the engine (101) [para. 0041], and a first turbine (2b) that receives exhaust gas discharged from the engine (101) to drive the first compressor (2a) [Figure 1 illustrates the exhaust discharged from engine 101 is supplied to the first turbine 2b via bypass valve 5 and bypass flow passage 3e]; a second charger (3) [high-pressure stage turbocharger (3)] including a second compressor (3a) that compresses exhaust gas discharged from the engine (101) to flow into the engine (101), and a second turbine (3b) that receives exhaust gas discharged from the engine (101) to drive the second compressor (3a) [Figure 1]; and an exhaust flow path through which exhaust gas discharged from the engine flows [Figure 1 illustrates the arrow from the engine (101) which is well-known as an exhaust flow path], wherein the exhaust flow path includes: a first exhaust flow path that connects the engine and the first turbine [Figure 1 illustrates the first exhaust path starts from arrow of engine 101 to the first turbine 2b via bypass valve 5 and bypass flow passage 3e], a second exhaust flow path that is branched from the first exhaust flow path between the engine (101) and the first turbine (2b) and connects the engine (101) and the second turbine (3b) [Figure 1 illustrates the second flow path which connects from the engine to second turbine (3b)]; and a third exhaust flow path that is branched from the first exhaust flow path between the engine (101) and the first turbine (2b) [Figure 1 illustrates the third flow path which carries valve (6)], wherein the gas engine heat pump further comprising a first bypass valve which opens and closes the third exhaust flow path [valve (6) is well-known to open and close the passage].
Regarding claim 12, as discussed in claim 1, KUZUYAMA further teaches an exhaust gas heat exchanger [EGR cooler (42)]; and the second compressor (36) compresses the exhaust gas that passed through the exhaust gas heat exchanger (42) [see Figure 1 and para. 0019].
Regarding claim 14, as discussed in claim 1, the check valve [EGR control valve (43)] is disposed in the system.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 4 is rejected under 35 USC 103 as obvious over HONMA in view of Joshi et al (US 2012/0216529 A1).
Regarding claim 4, as discussed in claim 1, HONMA fails to specifically teach further teaches a bypass valve which is installed in the second exhaust flow path to be opened and closed, and when the first bypass valve being opened, supplies a portion of the exhaust gas which is discharged from the engine and supplied to the first turbine to the second turbine; and a controller for adjusting opening degree of the first bypass valve.
However, HONMA invention teaches a bypass valve device (5) is controlled by the ECU (105) which provides the same function as the claimed valve.
	Therefore, the use of the by-pass valve device to open and close the passage and being adjusted by the ECU is so notoriously well known in the art, so as to be proper to be an obvious choice of electrical engineering design because one skilled in this art is familiar to have provided the same result, as is well-known in the art and would normally has the laboratory test facilities.  
12.	Claims 5-8 and 13 are rejected under 35 USC 103 as obvious over HONMA in view of Joshi et al (US 2012/0216529 A1).
Regarding claim 5, as discussed in claim 1, HONMA disclosed claimed invention with the exception of being unclear with respect to a sensor for measuring concentration of nitrogen oxide contained in the exhaust gas discharged from the engine, wherein the controller adjusts the opening degree of the first bypass valve, based on the concentration of the nitrogen oxide measured by the sensor.
Joshi et al teaches an internal combustion engine including a two-stage turbocharger configuration which comprising a sensor [para. 0014 teaches a NOx sensor (38)] for measuring concentration of nitrogen oxide contained in the exhaust gas discharged from the engine [para. 0014 teaches an aftertreatment system (36) may include a NOx sensor (38)], wherein the controller [ECU (64)] adjusts the opening degree of the bypass valve (34), based on the concentration of the nitrogen oxide measured by the sensor (38) [para. 0034-0037].
Since the prior art references are both from the same field of endeavor. The purpose disclosed by Joshi would have been recognized in the pertinent art of HONMA invention.  
It would have been obvious at the time the invention was made to a person having ordinary in the art to have provided a NOx sensor as taught by Joshi into the HONMA system for the purpose of measuring the concentration of NOx in the exhaust gas system and the using the NOx data for controlling/adjusting the bypass valve in order to improve the cold start performance of the internal combustion engine.
Regarding claim 6, as discussed in claim 5, thus, the modified HONMA meets all of the claim limitations of the presently claimed invention with the exception of being unclear with respect to the controller opens the bypassPBC-0947 valve while increasing opening rate of the bypass valve as the concentration of the nitrogen oxide becomes higher within a limit range of exhaust gas supplied to the engine, when the concentration of the nitrogen oxide is greater than or equal to a reference concentration, and closes the first bypass valve, when the concentration of the nitrogen oxide is less than the reference concentration.
 However, according to at least para. 0035, Joshi described as engine 210 transitions from light load to medium or high load, ECU 64 signals to HPT bypass valve 34, which, as previously described, is normally closed, to open gradually to bypass some exhaust gas flow around high-pressure turbine 30, inter-stage oxidation catalyst 68 and inter-stage adsorber 70.  At this point, the exhaust mass flow and temperature are sufficient to enable functioning of downstream SCR 48, which means that inter-stage oxidation catalyst 68 and inter-stage adsorber 70 are no longer necessary.  As such, the disclosure of Joshi is considered to inherently possess the claimed invention.  It would have been considered to be an obvious choice of mechanical/automotive engineering design because one skilled in this art is familiar to have claimed the invented limitations and normally has the laboratory facilities.  See also MPEP 2144.04. IV.A.  
Regarding claim 7, as discussed in claim 6, the modified HONMA fails to teach the limit range of exhaust gas supplied to the engine is defined as a range in which an amount of exhaust gas supplied to the engine is 15% or less of an amount of mixed air supplied to the engine.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges or values involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 8, see discussion in claim 5 and 6.
Regarding claim 13, as discussed in claim 5, the NOx sensor is disposed downstream of exhaust gas heat exchanger.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123

Allowable Subject Matter
13.	Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Response to Arguments
14.      Applicant’s arguments with respect to claims 1, 4-8 and 10-14 have been considered.  Some of the arguments are moot in view of the new explanations provided in the rejection for applicant’s benefit.  The other arguments are not persuasive.
	Upon review, the examiner has issued the new 35 USC § 112 to the claims 1, 4-8 and 10-15.  Applicant’s arguments with respect to claims 3-5 have been considered but are moot in view of the new ground(s) of rejection.  Based upon the remarks, the examiner has withdrawn the claims rejection using KUZUYAMA.  However, based upon the amending claims, the examiner is now introducing HONMA et al., which covers what is claimed.


Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.H.H./
September 9, 2022



/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 9, 2022